                         lN THL UNITED STATFIS DISTRICI ( OURT
                   I]OR THE WIJSTERN DIS I'RICT ()1] NORTII CAROLINA
                                 CHART-O'|TE DIVISION

                                     DOCKDT NO.: 3: Igcri86

 UNITED S'I'ATES OF AMERICA                          )
                                                     )
                                                     )            CoNSI-]N I' oRt)IJR ANI)
                                                     )         JIJI)(iMENT OII I]ORIEI I'(]I{E
 PRINCh'ION STIAQUILLE I IOPPER                      .)



        BASED UPON the Del'endant's plea of guilty and finding thal there is a nexus between
the property listed below and the oflense(s) to which the Defendant has pled guilty and that the
Defendant (or any coorbinatt)n of Defendants in this casc) has or had a possessory intcrcst or olhcr
Icgal intercst in the property. Il lS HEREBY ORDERF.I) lrLAT:

        l.     The following property is forfeited to the United States pursuant to l8 U.S.C. S
924.21 IJ.S.C. S 853, and/or 28 [J.S.C. \ 2461(c). provided, however- thal forfeiturc ofspecific
assets is subject to any and all third pa(y petitions under 2l U.S.C. $ 853(n), pending final
adjudication herein:

        One Taurus model .3E special revolrer and ammunition seized from Defendant on
        October 2,2018;

        One Ruger, model LC9S, 9mm pistol, serial number 45J-4?3,13 and ammunition
        seized from Defendant on August 8,2019; and

        One Phoenix Arms, model HP22A, 22 calibcr pistol and ammunition seized               lrom
        Dcfcndanl on nr ahout August 29.201q.

        2       The United Statcs Marshals Service, thc investigalive agency, and/or the agency
contractor is authorizcd to take possession and maintain custody olthc abovo specific asse(s).

        3.      Ifand to the extcnt required by Fed. R. Crim. P.32.2(bX6).21 U.S.C. $ 853(n).
and/or other applicablc law, the t.lnitcd Statos shall publish noticc and providc direot writtcn notioe
offorfeiture.

        4      Any person. othcr than thc Defendant. asserting any legal intcrest in lhe propcny
may, within thirty days ofthe publication ofnotice or the reccipt ofnoticc. whichever is earlier.
petition the couft for a h€aring to adjudicate the validity ofthe alleged interest.

        5.      Pursuant to Fed. R. Crim. P. 12.2(b)(l). upon entry ofthis ordcr, the Unitcd States
Attorney's C)ffice is authorizcd !o conduct any discov€ry needed to identify. locate. or dispose ol




    Case 3:19-cr-00386-MOC-DSC Document 19 Filed 07/01/20 Page 1 of 2
     the properry, including depositions, interrogatories, and request for production ofdocuments. and
     to issue subpoenas pursuant to Fed. R. Civ. P. 45.

             6       As to any specific assets. following the Court's disposition ofall timely petitions,
     a final order of lbrfeiture shall be entered. If no third party files a timely petition. this order shall
     become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(cX2), and the United
     States shall have clear title to the property, and shall dispose ofthe property according to law.

               The parties stipulate and agree that the aforementioned asset(s) constitute property derived
      from or traceable to procecds of Defendant's crime(s) herein or propcrty used in any manner to
      facilitate the commission of such offense(s) and are therefore subject to forfciture pursuant to l8
      U.S.C. S 924.21 U.S.C. { 853. and/or 28 U.S.C. $ 2461(c). The Defendant hereby waives the
      requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice ofthe forfeiture in the charging
      instrument. aflnouncement ofthe forfeiturc at sentencing. and incorporation ofthe forfeiture in the
     judgment against Defendant. lfthe Defendant has previously submiftcd a claim in response to an
      administrative forfeiture proceeding regarding any ofthis property, Defendant hereby withdraws
     that claim. IfDet'endant has not previously submitted such a claim, Defendant hereby waives all
      right to do so. As to any firearms listcd above and/or in the charging instrumcnt. Defendant
      consents to destruction by federal. state, or local law enforcemcnt authorities upon such legal
     process as they. in their sole discretion deem to legally sullicient, and waives any and all right to
      furlher nolice ofsuch process or such destruction.

     R. ANI)REW MI.JRRAY
     TINITED STAI'ES TTORNEY




t-   Assistant Uni
                             N                               PRINCETON SHAQUILLE TIOPPER
                                                             Def'endant

                                                              1qr,,wG1r-"/'-
                                                             I'AYI-OR TOODNICHT. ESQ
                                                             Attorncy for Defendant

     Signed this the-f._day ofJuly,2020




                                                     IJNITED STATES MACISTRATE JUDGE




          Case 3:19-cr-00386-MOC-DSC Document 19 Filed 07/01/20 Page 2 of 2
